UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14145 NEFF CORP. (Exact name of registrant as specified in its charter) Delaware 65-0626400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3750 N.W. 87th Avenue, Suite 400 Miami, Florida 33178 (Zip Code) (Address of principal executive offices) (305) 513-3350 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo NEFF CORP. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 INDEX Page Number PART I—FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of September 30, 2007 (Successor) and December 31, 2006 (Predecessor) 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended September 30, 2007 (Successor) and for the three months ended September 30, 2006 (Predecessor) 4 Unaudited Condensed Consolidated Statements of Operations for the period June 1, 2007 to September 30, 2007 (Successor), the period January 1, 2007 to May 31, 2007 (Predecessor) and for the nine months ended September 30, 2006 (Predecessor) 5 Unaudited Condensed Consolidated Statements of Cash Flows for the period June 1, 2007 to September 30, 2007 (Successor), the period January 1, 2007 to May 31, 2007 (Predecessor) and for the nine months ended September 30, 2006 (Predecessor) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 46 PART II—OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 48 Signatures 49 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) Successor Predecessor September 30, 2007 December 31, 2006 ASSETS Cash and cash equivalents $ 81 $ 158 Accounts receivable, net of allowance for doubtful accounts of $1,179 in 2007 and $1,589 in 2006 47,198 49,357 Inventories 1,561 1,617 Rental equipment, net 366,199 318,446 Property and equipment, net 29,674 21,391 Prepaid expenses and other assets 21,458 17,163 Goodwill 378,288 8,726 Intangible assets, net 140,598 - Deferred tax asset, net - 3,774 Total assets $ 985,057 $ 420,632 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) Liabilities Accounts payable $ 5,218 $ 4,498 Accrued expenses and other liabilities 40,133 20,958 Predecessor credit facility - 163,500 11¼% second priority senior secured notes - 245,000 13% senior subordinated notes, net of unamortized discount of $2,812 in 2006 (including related party balances of $72,364 in 2006) - 77,188 Credit facility 203,000 - Second lien credit facility 290,000 - 10% senior notes 230,000 - Deferred tax liability, net 31,561 - Total liabilities 799,912 511,144 Stockholders’ equity (deficiency) New Class A Common Stock of successor; $.01 par value; 25 shares authorized; 1 shares issued and outstanding at September 30, 2007 1 - Class A Common Stock of predecessor; $.01 par value; 20,000 shares authorized; 12,479 shares issued and outstandingat December 31, 2006 - 125 Additional paid-in capital 202,067 22,573 Accumulated deficit (11,482 ) (113,210 ) Accumulated other comprehensive loss, net of tax (5,441 ) - Total stockholders’ equity (deficiency) 185,145 (90,512 ) Total liabilities and stockholders’ equity (deficiency) $ 985,057 $ 420,632 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) Successor Predecessor For the Three Months Ended September 30, 2007 For the Three Months Ended September 30, 2006 Revenues Rental revenues $ 70,086 $ 75,055 Equipment sales 7,424 5,952 Parts and service 3,905 4,312 Total revenues 81,415 85,319 Cost of revenues Cost of equipment sold 6,460 4,093 Depreciation of rental equipment 19,794 15,263 Maintenance of rental equipment 19,046 18,956 Cost of parts and service 2,417 2,708 Total cost of revenues 47,717 41,020 Gross profit 33,698 44,299 Other operating expenses Selling, general and administrative expenses 19,514 20,324 Other depreciation and amortization 13,347 1,525 Total other operating expenses 32,861 21,849 Income from operations 837 22,450 Other expenses Interest expense (including related party interest of $2,497 in 2006) 16,006 13,449 Amortization of debt issue costs 517 546 Total other expenses 16,523 13,995 (Loss) income before benefit from income taxes (15,686 ) 8,455 Benefit from income taxes 6,274 - Net (loss) income $ (9,412 ) $ 8,455 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) Successor Predecessor Period June 1, 2007 to September 30, 2007 Period January 1, 2007 to May 31, 2007 For the NineMonths Ended September 30, 2006 Revenues Rental revenues $ 93,322 $ 108,149 $ 207,567 Equipment sales 9,173 20,573 27,328 Parts and service 5,066 5,936 11,910 Total revenues 107,561 134,658 246,805 Cost of revenues Cost of equipment sold 8,020 14,289 19,386 Depreciation of rental equipment 25,794 25,211 44,160 Maintenance of rental equipment 25,102 30,218 54,857 Cost of parts and service 3,145 3,704 7,383 Total cost of revenues 62,061 73,422 125,786 Gross profit 45,500 61,236 121,019 Other operating expenses Selling, general and administrative expenses 25,391 36,475 56,313 Transaction-related operating costs - 7,283 - Other depreciation and amortization 15,554 2,949 4,411 Total other operating expenses 40,945 46,707 60,724 Income from operations 4,555 14,529 60,295 Other expenses Interest expense (including related party interest of $4,172 for the period from January 1, 2007 toMay 31, 2007 and $7,488 in 2006) 21,655 21,068 37,930 Transaction-related financing costs - 57,745 - Amortizationof debt issue costs 2,033 900 1,500 Total other expenses 23,688 79,713 39,430 (Loss) income before benefit from income taxes (19,133 ) (65,184 ) 20,865 Benefit from income taxes 7,651 23,131 - Net (loss) income $ (11,482 ) $ (42,053 ) $ 20,865 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Successor Predecessor Period June 1, 2007 to September 30, 2007 Period January 1, 2007 to May 31, 2007 For the Nine Months Ended September 30, 2006 Cash Flows from Operating Activities Net (loss) income $ (11,482 ) $ (42,053 ) $ 20,865 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation 29,038 28,160 48,571 Amortization of debt issue costs 2,033 900 1,500 Amortization of intangibles 12,310 - - Gain on sale of equipment (1,153 ) (6,284 ) (7,942 ) Provision for bad debt 128 558 619 Stock compensation expense 378 4,923 1,831 Deferred income taxes (7,651 ) (23,131 ) - Transaction-related costs - 65,028 - Changes in operating assets and liabilities: Accounts receivable (3,226 ) 4,749 (3,584 ) Inventories and other assets (1,608 ) 729 (417 ) Accounts payable and accrued expenses (2,417 ) 22,721 3,908 Net cash provided by operating activities 16,350 56,300 65,351 Cash Flows from Investing Activities Purchases of rental equipment (21,458 ) (61,512 ) (112,769 ) Proceeds from sale of equipment 9,173 20,573 27,328 Purchases of property and equipment (318 ) (10,613 ) (8,264 ) Acquisition of the Company by the sponsor (371,907 ) - Cash paid in connection with acquisition, net of cash acquired - - (16,887 ) Net cash used in investing activities (384,510 ) (51,552 ) (110,592 ) Cash Flows from Financing Activities (Repayments) borrowings under predecessor credit facility (158,750 ) (4,750 ) 46,596 Net borrowings under successor credit facility 203,000 - - Proceeds from second lien facility 290,000 - - Proceeds from 10% senior notes 230,000 - - Repayment of 11¼% second priority senior secured notes (245,000 ) - - Repayment of 13% senior subordinated notes (80,000 ) - - Proceeds from issuance of new Class A common stock 191,000 - - Capital contribution from parent 75 - - Payment of tender premiums (42,600 ) - - Debt issue costs (19,640 ) - (973 ) Net cash provided by (used in) financing activities 368,085 (4,750 ) 45,623 Net (decrease)increase in cash and cash equivalents (75 ) (2 ) 382 Cash and cash equivalents, beginning of period 156 158 33 Cash and cash equivalents, end of period $ 81 $ 156 $ 415 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – ACQUISITION OF THE COMPANY On March 31, 2007, Neff Corp. entered into a definitive merger agreement (the “Merger Agreement”) under which affiliates of Lightyear Capital LLC (“LYC”), a private equity firm, and certain other investors (collectively, the “Sponsor”) agreed to acquire all of the outstanding shares of Neff Corp. (the “Acquisition”).The transaction closed on May 31, 2007 (the “Effective Date”).Neff Corp. and its wholly-owned subsidiaries (“Neff” or the “Company”) are referred to as the “Predecessor” for periods prior to June 1, 2007 and as the “Successor” for periods since June 1, 2007. On the Effective Date, LYN Holdings Corp., now known as Neff Holdings Corp. (“Neff Holdings”), acquired all of the outstanding shares of the Predecessor for approximately $935.9 million in total consideration.Neff Holdings has no operations and is owned by Neff Holdings LLC (“Holdings”) and certain members of senior management.The following transactions (the “Transactions”) occurred as of the Effective Date in connection with the Acquisition: · The Sponsor purchased common units of Holdings for $191.0 million in cash, which Holdings contributed to Neff Holdings. · Certain members of the Company’s management contributed an additional $10.6 million to Neff Holdings in the form of rollover equity. · Neff Holdings contributed $201.6 million in equity to Neff Acquisition Corp. ("Merger Sub"), a wholly-owned subsidiary of Neff Holdings. · Merger Sub merged with and into Neff.Neff survived the merger and became a wholly-owned subsidiary of Neff Holdings. · Neff borrowed $214.3 million under a $350.0 million senior secured asset-based revolving credit facility (the “Credit Facility”). · Neff borrowed $290.0 million under a senior secured second lien term loan (the “Second Lien Facility” and, together with the Credit Facility, the “Senior Secured Credit Facilities”). · Neff issued $230.0 million aggregate principal amount of 10% Senior Notes due 2015 (the “10% Notes”). · Net merger consideration of $366.8 million was paid to the Neff stockholders and option holders. · Neff’s existing indebtedness, which was $501.8 million as of May 31, 2007, consisting of $158.8 million outstanding under the Predecessor credit facility, $245.0 million of the 11¼% second priority senior secured notes (the “11¼% Notes”), $80.0 million of the 13% senior subordinated notes (the “13% Notes” and, together with the 11¼% Notes, the “Existing Notes”) and accrued interest of $18.0 million, was repaid. · Tender premiums of $42.6 million were paid in connection with the repayment of the Predecessor’s existing indebtedness. Neff paid approximately $24.7 million in fees and expenses related to the Transactions, consisting of $5.1 million of direct acquisition costs and $19.6 million of deferred debt issue costs. Such fees include commitment, placement, financial advisory and other transaction fees as well as legal, accounting and other professional fees. The deferred debt issue costs include $1.4 million of bridge commitment fees related to an unused bridge financing arrangement which were expensed in the Successor period. The direct acquisition costs are included in the purchase price and are a component of goodwill. 7 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 1 – ACQUISITION OF THE COMPANY (Continued) The condensed consolidated balance sheet as of September 30, 2007, the condensed consolidated statements of operations and cash flows for the period June 1, 2007 to September 30, 2007 and for the three months ended September 30, 2007 show the results of the Successor. The condensed consolidated balance sheet as of December 31, 2006 and the condensed consolidated statements of operations and cash flows for the period January 1, 2007 to May 31, 2007 and the three and nine months ended September 30, 2006 are results of the Predecessor. The condensed consolidated financial statements for the period after May 31, 2007 are not comparable to prior periods as they are presented on a different basis due to the application of purchase accounting as of June 1, 2007. The sources and uses of funds for the Acquisition are as follows (in millions): Sources of Funds Credit Facility $ 214.3 Second Lien Facility 290.0 10% Notes 230.0 Equity contributions 201.6 Total sources $ 935.9 Uses of Funds Purchase of equity $ 366.8 Repayment of indebtedness 501.8 Tender premiums 42.6 Transaction costs 24.7 Total uses $ 935.9 The Acquisition has been accounted for as a purchase in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 141, “Business Combinations” and SEC Staff Accounting Bulletin No. 54, “Push Down Basis of Accounting Required in Certain Limited Circumstances,” which resulted in a revaluation of the assets and liabilities of the Company and its subsidiaries based upon fair values as of the date of the Acquisition.The Acquisition and the preliminary allocation of the purchase price of $935.9 million have been recorded as of June 1, 2007. Independent third-party appraisers were engaged to assist management and perform valuations of certain tangible and intangible assets acquired and liabilities assumed. The Company has recorded purchase accounting adjustments to increase the carrying value of property and equipment and rental equipment, and to establish intangible assets for the customer list, trademarks and tradenames. 8 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 1 – ACQUISITION OF THE COMPANY (Continued) Allocation of the purchase price for the Acquisition of the Company was based on estimates of the fair value of the net assets acquired. The purchase price allocation is subject to finalization of the assessment of the fair value of property and equipment, rental equipment, intangible assets; and the finalization of the amount of transaction costs and deferred income taxes. The purchase price has been allocated on a preliminary basis as follows as ofSeptember 30, 2007 (in millions): Tangible assets and liabilities Cash and cash equivalents $ 0.2 Accounts receivable, net 44.1 Rental equipment, net 382.7 Property and equipment, net 32.6 Other assets 23.6 Accounts payable and accrued expenses (35.7 ) Total tangible assets and liabilities $ 447.5 Intangible assets and liabilities Customer list $ 119.8 Trademarks and tradenames 33.1 Net deferred tax liability (42.8 ) Goodwill 378.3 Total intangible assets and liabilities 488.4 Total purchase price $ 935.9 The unaudited pro forma results of operations provided below for the nine months ended September 30, 2007 and September 30, 2006 are presented as though the Transactions had occurred at the beginning of the periods presented, after giving effect to purchase accounting adjustments relating to depreciation and amortization of revalued assets, interest expense associated with the Senior Secured Credit Facilities, and the 10% Notes, as well as other acquisition related adjustments in connection with the Transactions. The pro forma results of operations are not necessarily indicative of the combined results that would have occurred, had the Transactions been consummated at the beginning of the earliest period presented, nor are they necessarily indicative of future operating results. Nine Months Ended September 30, 2007 September 30, 2006 Pro Forma (in thousands) Total revenues $ 242,219 $ 246,805 Net loss $ (29,899 ) $ (20,434 ) NOTE 2 - BASIS OF PRESENTATION The Company owns and operates equipment rental locations throughout the southern and western regions of the United States. The Company also sells used equipment, parts and merchandise and provides ongoing repair and maintenance services. As a result of the Acquisition discussed in Note 1, the Company presents its results for the nine months ended September 30, 2007 as two separate periods, due to a change in accounting basis when purchase accounting was applied to the Acquisition.In accordance with purchase accounting, historical carrying values of assets acquired 9 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 2 - BASIS OF PRESENTATION (Continued) and liabilities assumed are adjusted to fair value, which may yield results that are not comparable on a period to period basis.The Predecessor financial period refers to the period from January 1, 2007 through May 31, 2007 prior to completion of the Acquisition. The Successor financial period refers to the period from June 1, 2007 through September 30, 2007, following completion of the Acquisition. The condensed consolidated balance sheet as of December 31, 2006 (Predecessor) has been derived from the Predecessor’s audited financial statements.The condensed consolidated interim financial statements as of September 30, 2007 and for the period June 1, 2007 to September 30, 2007 (Successor) as well as the period January 1, 2007 to May 31, 2007 (Predecessor) are unaudited.However, in the Company’s opinion, these unaudited condensed consolidated financial statements reflect all adjustments which are necessary for a fair presentation of its financial position, results of operations and cash flows for the periods presented in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial reporting. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. These unaudited condensed consolidated financial statements should be read in conjunction with the Predecessor’s consolidated financial statements and the related notes thereto for the year ended December 31, 2006, included in Amendment No. 1 to the Registration Statement (File No. 333-144428) on Form S-4 filed by the Company with the United States Securities and Exchange Commission (“SEC”) on July 30, 2007. The results of operations for the interim period are not necessarily indicative of the results which may be reported for the year ending December 31, 2007. All intercompany transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to makeestimates and assumptionsthat affect the reportedamounts of assets andliabilities and disclosure of contingent assets and liabilities at the date of thefinancialstatementsand thereportedamounts ofrevenuesand expensesduring the reporting period. The Company considers critical accounting policies to be those that require more significant judgments and estimates in the preparation of the unaudited condensed consolidated financial statements includingthe valuation of rental equipment and other long-lived assets, the valuation of accounts receivable and the valuation of deferred tax assets.Management relies on historical experience and other assumptions believed to be reasonable under the circumstances in making its judgments and estimates. Actual results could differ from those estimates. Recognition of Revenue The Company recognizes revenues when all of the following criteria are met: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred, (iii) the price is fixed or determinable, and (iv) collectibility is probable. Rental revenues in the unaudited condensed consolidated statements of operations include revenue earned on equipment rentals and rental equipment pick-up and delivery fees. Revenues earned on equipment rentals are recognized as earned over the contract period which may be daily, weekly or monthly. Revenues earned on rental equipment pick-up and delivery fees are recognized at the time the services are provided. Revenues from the sale of equipment and parts are recognized at the time of delivery to the customer and when all obligations under the sales contract have been fulfilled. Service revenues are recognized at the time the services are provided. 10 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 2 - BASIS OF PRESENTATION (Continued) Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Segment Reporting The Company’s operations consist of the rental and sale of equipment, and parts and services in five geographical operating segments. Each of the Company’s regions have been aggregated into one reportable segment because they offer similar products and services in similar markets and have similar economic characteristics. The Company operates primarily in the United States and had minimal international sales for any of the periods presented. No single customer accounted for more than 10% of the Company’s total revenues in any of the periods presented. Fair Value of Financial Instruments The fair market value of financial instruments held by the Company is based on a variety of factors and assumptions and may not necessarily be representative of the actual gains or losses that will be realized in the future and does not include expenses that could be incurred in an actual sale or settlement of such financial instruments. New Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-an Interpretation of FASB Statement No. 109” (“FIN 48”). FIN 48 provides guidance relative to the recognition, derecognition and measurement of tax positions for financial statement purposes. The standard also requires expanded disclosures. The provisions of FIN 48 are effective for fiscal years beginning after December 15, 2006. The Company adopted the provisions of FIN 48 on January 1, 2007. As of January 1, 2007 and September 30, 2007, the Company had no material unrecognized tax benefits and no adjustments to its financial position, results of operations or cash flows were required. The Company does not expect that unrecognized tax benefits will increase within the next twelve months. In the event the Company were to recognize interest and penalties related to uncertain tax positions, it would be recognized in the financial statements as income tax expense. Tax years 2003 through 2006 and 2002 through 2006 are subject to examination by the federal and state taxing authorities, respectively. There are no income tax examinations currently in process. In September 2006, the FASB issued SFAS No. 157, “Fair ValueMeasurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and requires enhanced disclosures about fair value measurements. SFAS 157 requires companies to disclose the fair value of their financial instruments according to a fair value hierarchy, as defined, and companies may be required to provide additional disclosures based on that hierarchy. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Company is currently evaluating the impact adoption of SFAS 157 may have on its results of operations, financial position or cash flows. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”).SFAS 159 permits companies to measure many financial instruments and certain other items at fair value.SFAS 159 is effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact adoption of SFAS 159 may have on its results of operations, financial position or cash flows. 11 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 3 - INTANGIBLE ASSETS In connection with the Transactions, the Company’s intangible assets were valued by management with the assistance of independent third-party valuation specialists.The carrying amount and accumulated amortization of intangible assets consisted of the following (in thousands, except as noted): Average Useful Life (in years) Gross Carrying Amount Accumulated Amortization Net Book Value September 30, 2007 (Successor) Indefinite life: Trademarks and tradenames N/A $ 33,125 $ - $ 33,125 Finite-life: Customer list 12 119,783 (12,310 ) 107,473 Total intangible assets $ 152,908 $ (12,310 ) $ 140,598 The customer list is amortized on an accelerated basis, based on estimated cash flows over the useful life of the customer list. Accumulated amortization and expectedfuture annual amortization expense is as follows (in thousands): Accumulated amortization at September 30, 2007 $ 12,310 Amortization expense Remainder of 2007 9,233 2008 27,995 2009 18,605 2010 13,199 2011 9,254 2012 5,732 2013 through 2018 23,455 Total $ 119,783 12 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 4 - TRANSACTION-RELATED COSTS The Predecessor expensed the following transaction-related costs in connection with the Transactions (in thousands): Predecessor Period January 1, 2007 To May 31, 2007 Transaction-related operating costs: Seller-related expenses $ 7,283 Transaction-related financing costs: Tender premiums 42,600 Write-off debt issue costs 12,451 Write-off unamortized discount on 13% Notes 2,694 Total transaction-related financing costs 57,745 Total transaction-related costs $ 65,028 The tender premiums relate to the Predecessor’s Existing Notes, all of which were repurchased in connection with the Transactions. The Predecessor also incurred a non-cash charge of $12.5 million to write-off the remaining net book value of previously-capitalized debt issue costs related to the Predecessor’s credit facility and Existing Notes. The Predecessor also incurred a non-cash charge to write-off the unamortized discount on the 13% Notes.Seller-related expenses consist of investment banking fees, outside attorney fees, and other third-party fees. NOTE 5 - STOCK-BASED COMPENSATION Prior to January 1, 2006, the Company accounted for its stock-based compensation plans in accordance with Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees” (“APB 25”) and related Interpretations.Compensation expense was not recognized for stock option grants if the exercise price of the Company’s stock option grants was at or above the fair market value of the underlying stock on the date of grant. Effective January 1, 2006, the Company adopted the fair value recognition provisions of SFAS No. 123-R, “Share-Based Payment” (“SFAS 123-R”), using the modified-prospective transition method. Under this transition method, compensation cost recognized beginning in the first quarter of 2006 included: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006, based on the grant-date fair value used for pro forma disclosures and (b) compensation cost for all share-based payments granted subsequent to January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS 123-R. Results for prior periods were not restated in conjunction with adoption of SFAS 123-R. Stock-based Compensation-Predecessor Under the terms of the Merger Agreement, as of May 31, 2007, each outstanding share of the Predecessor’s common stock was converted into the right to receive an amount in cash of $25.95 (the “Merger Consideration”). All of the unvested stock options outstanding immediately prior to the Effective Date vested immediately prior to the Acquisition in accordance with the terms of the option grants.Under the terms of the Merger Agreement, as of May 31, 2007, all stock options held by optionees that elected to receive cash consideration for their stock options were cancelled and the optionees received an amount equal to the product of (x) the number of shares subject to the option times (y) the Merger Consideration less the applicable per share exercise price. Certain members of management elected to exchange options to purchase an aggregate of 598,472 shares of Predecessor common stock with a per share exercise price of $8.21 for options to purchase Neff Holdings common stock with an equivalent value (the “2007 Rollover Options”).They did not receive any cash consideration as a result of the Acquisition with respect to the 2007 Rollover Options, and the exchange was treated as an equity contribution. The 2007 Rollover Options had a value of $10.6 million as of the Effective Date. No additional compensation expense was recorded by the Company as a result 13 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 5 - STOCK-BASED COMPENSATION (Continued) of the exchange, as the fair value of the 2007 Rollover Options was not increased as a result of the exchange. Immediately prior to the Transactions, the Company had approximately $3.9 million in total unrecognized compensation cost related to stock option grants under the Predecessor’s stock-based compensation plans. The consummation of the Acquisition accelerated the recognition of this stock compensation cost, which was included in selling, general and administrative expenses in the condensed consolidated statements of operations for the period from January 1, 2007 to May 31, 2007 (Predecessor).During the periods January 1 to May 31, 2007 and April 1 to May 31, 2007, stock compensation expense related to the Company’s stock-based compensation awards was $4.9 million and $4.3 million, respectively.During the three and nine months ended September 30, 2006, stock compensation expense related to the Company’s stock-based compensation awards was $0.6 million and $1.8 million, respectively.Excluding the effect of the Transactions, during the periods January 1 to May 31, 2007 and April 1 to May 31, 2007, no stock-based awards were granted, forfeited, or exercised. During the three and nine months ended September 30, 2006, no stock-based awards were forfeited or exercised. Stock-based Compensation-Successor In connection with the consummation of the Transactions, Neff Holdings adopted a stock option plan (the “2007 Option Plan”), under which Neff employees (including executive officers), independent contractors and non-employee directors are eligible to receive options to acquire Neff Holdings’ common stock. Under the terms of the 2007 Option Plan, Neff Holdings may grant stock option awards to employees (including executive officers), independent contractors and non-employee directors having a relationship with Neff, one of its subsidiaries, or other affiliate that is controlled by, or under common control with, Neff Holdings. Unless previously terminated by the Board of Directors, the 2007 Option Plan will terminate on the tenth anniversary of its approval by Neff Holdings’ stockholders. Effective May 31, 2007, in connection with the exchange of the 2007 Rollover Options, options to purchase 598,472 shares of the Predecessor's common stock with an exercise price of $8.21 per share were exchanged for options to purchase 1,551,701 shares of Neff Holdings common stock with an exercise price of $3.16 per share, which options are fully vested and exercisable.In connection with the Acquisition, Neff Holdings assumed the Predecessor’s 2005 Stock Option Plan under which the 2007 Rollover Options were originally granted (the “2005 Option Plan”).The 2007 Rollover Options continue to be subject to the terms of the 2005 Option Plan.No additional compensation expense was recorded by the Company as a result of the exchange, as the fair value of the 2007 Rollover Options was not increased as a result of the exchange. The weighted average exercise price and the weighted average remaining contractual life of the 2007 Rollover Options as of September 30, 2007 is $3.16 and 8 years, respectively. Effective August 7, 2007, Neff Holdings granted options to certain employees of Neff Corp. to acquire 2,126,964 shares of Neff Holdings common stock (the “2007 Employee Options”).The 2007 Employee Options will vest as follows: 25% will vest over time (6.25% of each employee’s 2007 EmployeeOptions will vest on each of the first four anniversaries of May 31, 2007) and 75% will vest upon the achievement of certain earnings based targets. If the performance vesting component of the option does not vest prior to the eighth anniversary of the grant date, the option becomes fully exercisable on the day immediately preceding the eighth anniversary of the grant date, provided that the participant remains continuously employed in active service by Neff from the grant date through such date.Upon a change in control of Neff Holdings, subject to the achievement by the Company of certain return-based performance targets, all options will fully vest and become exercisable. The 2007 Employee Options have an exercise price of $10.00 per share.As of September 30, 2007,no2007 Employee Options had vested. On August 13, 2007, the Company modified the definition of the earning based targets of the 2007 Employee Options. The modification did notaffect the fair value of the 2007 Employee Options determined, as of August 7, 2007. Effective August 22, 2007 Neff Holdings granted 75,000 options to three members of the Board of Directors (the "2007 Director Options", together with the 2007 Employee Options, the "2007 Options"). The 2007 Director Options will vest over time (25% of each 2007 Director Option will vest on each of the first four anniversaries of August 22, 2007). Upon a change in control of Neff Holdings, subject to the achievement by the Company of certain return-based performance targets, all options will fully vest and become exercisable.
